Title: To James Madison from Tench Ringgold, 24 December 1817
From: Ringgold, Tench
To: Madison, James


Dear Sir
Washington Decr. 24 1817
In the summer of the year 1816, I took the liberty of transmitting to you, through Mr. Monroe, a letter from William Pinkney Esquire, recommending me to your consideration, as Marshal of this district, provided the present incumbent Mr Boyd should resign his office.
As it is extremely probable, that Mr. Boyd will shortly resign his appointment, in consequence of continued ill health, and incapacity to discharge its duties, the above letter will be essentially useful to me in the application which I have made to the President for the appointment. I therefore take the liberty to beg the favor of you to transmit it to me, if it is still in your possession.
Mrs. Ringgold unites with me, in the most respectful compliments to Mrs. Madison and yourself; and in good wishes for your hea[l]th & happiness. Permit me Sir, on this occasion, to express the high sentiments of esteem and regard, which I have on all occasions had for you, and to subscribe myself with the highest & most respectful consideration Sir your sincere friend & sert
Tench Ringgold
